
	

114 HRES 112 IH: Supporting the goals and ideals of the Secondary School Student Athletes’ Bill of Rights.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 112
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Costello of Pennsylvania (for himself and Mr. David Scott of Georgia) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of the Secondary School Student Athletes’ Bill of Rights.
	
	
		
 Whereas over 7,790,000 student athletes participated in secondary school athletics during the 2013 to 2014 academic year;
		
 Whereas it is estimated that in 2013, over 1.24 million children aged 19 and under visited emergency rooms for injuries sustained as a result of participation in 14 of the most commonly played sports, including football, boys’ and girls’ soccer, girls’ volleyball, boys’ and girls’ basketball, wrestling, baseball, and softball;
		
 Whereas every 3 minutes, a child is treated in an emergency department for a sports-related concussion, accounting for more than 8 percent of all sports-related emergency cases;
		
 Whereas the number of sports-related concussion injuries has doubled in the last 15 years among student athletes aged 8 to 19, despite an overall decrease in the number of students participating in sports;
 Whereas sudden cardiac arrest (SCA) is the leading cause of death for youth participating in sports or exercising, with upwards of 80 percent of those suffering from SCA being asymptomatic prior to cardiac arrest;
 Whereas instances of heat-related illness have more than doubled since 1997 and affect high school football players at an average rate that is 10 times higher than that of participants in other sports;
		
 Whereas secondary school student athletes with access to certified athletic health care professionals have lower overall injury rates, lower recurrent injury rates, and lower concussion rates than student athletes without access to certified athletic health care professionals;
		
 Whereas in light of the increase in athletic-related injuries to student athletes, schools are encouraged to develop and adopt best practices and standards to prevent and address student athlete injury;
		
 Whereas the Secondary School Student Athletes’ Bill of Rights sets forth that secondary school student athletes have the right to—
			
				(1)
 be coached by individuals who are well-trained in sport-specific safety and to be monitored by athletic health care team members;
			
				(2)
 quality, regular pre-participation examinations and each athlete has the right to participate under a comprehensive concussion management plan;
			
				(3)
 participate in sporting activities on safe, clean playing surfaces, in both indoor and outdoor facilities;
			
				(4)
 utilize equipment and uniforms that are safe, fitted appropriately, and routinely maintained, and to appropriate personnel trained in proper removal of equipment in case of injury;
			
				(5)
 participate safely in all environmental conditions where play follows approved guidelines and medical policies and procedures, with a hydration plan in place;
			
				(6)
 a safe playing environment with venue-specific emergency action plans that are coordinated by the athletic health care team and regularly rehearsed with local emergency personnel;
			
				(7)
 privacy of health information and proper referral for medical, psychosocial, and nutritional counseling;
			
				(8)
 participate in a culture that finds playing through pain unacceptable unless there has been a medical assessment;  (9) immediate, on-site injury assessments with decisions made by qualified sports medicine professionals; and
			
				(10)
 along with their parents, the latest information about the benefits and potential risks of participation in competitive sports, including access to statistics on fatalities and catastrophic injuries to youth athletes; and
			
 Whereas the Secondary School Student Athletes’ Bill of Rights, which sets forth goals and ideals to improve the health, well-being, and athletic experience of secondary school students, can serve as a valuable resource to reduce injury, promote athlete safety, and encourage well-being: Now, therefore, be it
		
	
 That the House of Representatives— (1)expresses support for the principles and values set forth in the Secondary School Student Athletes’ Bill of Rights;
 (2)recognizes the importance of proper safety measures, timely medical assessments, and appropriate environmental conditions in ensuring the health and well-being of secondary school student athletes;
 (3)recognizes the role that teachers, parents, coaches, and athletic health care team members play in ensuring the safety and well-being of secondary school student athletes;
 (4)expresses support for secondary schools that have successfully implemented programs, policies, and practices to emphasize and encourage student athlete safety and well-being; and
 (5)encourages secondary schools to continue to take all available and reasonable efforts to ensure student athlete safety.
			
